DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 7, 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Furuki et al. (WO2016052360, already of record and submitted 3/12/19 and for which English language equivalent application US 2017/0192145 will be used as the citation copy) in view of Oh et al. (US 2016/0025913, “Oh”), in view of Jeon et al. (US 2014/0307317, “Jeon”).
Regarding claim 1, Furuki teaches a polarizer ([0046]) having an optical stack of films in order to prevent reflection of external light (e.g., [0130]) having a first and fourth retardation layers (i.e., A-plates [0046]) and having second and third retardation films satisfying at least equation 2 (i.e., positive C-plates, [0041], [0046]). The Examiner notes that various retardation films for use in polarization devices are well-known in the art and the arrangement and modification, including fine-tuning of the optical properties, of the individual layers would have been within the skill of one of ordinary skill in the art at the time of filing.	Furuki does not specifically teach the Nz values for the A-plate layers, however in the same field of endeavor of optical films for use in display devices ([0005]), Oh teaches that a useful degree of bi-axiality or Nz value is within 1.05 to about 1.07 in order to convert linearly polarized light, to improve black visibility, and to reduce color shift ([0045]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the Nz values of at least the A-plate layers to within 1.05 to 1.07 in order to convert linearly polarized light, to improve black visibility, and to reduce color shift ([0045]).	Furuki fails to specifically that the absorption axis of the polarizer should be angled at 40 to 50 degrees from a slow axis of the A-plate layers and having the absorbing axis of the polarizer either 
Regarding claims 7 and 10, Furuki fails to teach the specific wavelength dispersion value for the retardation layers corresponding to the first, second, and fourth retardation films. However, Oh teaches a useful short wavelength dispersion for individual layers is 0.8181 (Oh, [0033], [0034]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the wavelength dispersion characteristics of the films to 0.8181 in order to provide the polarizing plate with good anti-reflection capabilities for use with an OLED device (Oh, [0033], [0034]).  The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claim 9, Furuki additionally teaches that a retardation layer reading on the presently claimed fourth retardation layer may have an in-plane retardation of from 105 to 145 at 550 nm, thus reading on the presently claimed range ([0114]).
Regarding claims 14 and 15, Furuki additionally teaches that the optical films may be used on an organic light emitting device ([0133]) and that the first retardation layer (i.e., underlying A-plate layer 24, Fig. 2, [0133], [0136]) may be placed adjacent to the EL device. 

Claims 2-6, 8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuki in view of Oh in view of Jeon, as applied to claim 1, above, and further in view of Joubert et al (US 2009/0213312, “Joubert”).
Regarding claim 2, Furuki teaches the inclusion of an additional A-plate (e.g., [0046]) however modified Furuki fails to specifically that the absorption axis of the polarizer should be angled either orthogonal or parallel to the other A-plate slow axis. In the same field of endeavor of polarizers for use in display devices (e.g., [0002]), Joubert teaches that an A-plate may be arranged such that its slow axis may be either orthogonal or parallel to the polarizer absorption axis ([0139], [0142]). Joubert teaches that this arrangement may provide good optical results for a polarizing plate ([0139], [0142]) and thus it would have been obvious to the ordinarily skilled artisan at the time of filing to have tried to arrange the additional A-plate such that its slow axis is either orthogonal or parallel to the polarizer absorption axis ([0139], [0142]).
Regarding claims 3-6, Furuki additionally teaches that the individual A-plates and C-plates for the half and quarter waveplates may be provided in either order (i.e., the films corresponding to the third and fourth retardation layers may be placed such that either one is closer to the polarizer, [0136], [0137], Figs. 1 and 3, wherein layers 20 and 18 may be transposed; additionally see Figs. 1, 3, and 4, wherein layers 22 and 24 may also be transposed). Modified Furuki additionally teaches that an A-plate may be arranged such that its slow axis may be either orthogonal or parallel to the polarizer absorption axis (Joubert, [0139], [0142] and see rejection of claim 2, above). Therefore the arrangements of the layers provided by claims 3-6 would have been obvious in view of the prior art at the time of filing. 
Regarding claim 8, Furuki fails to teach the specific wavelength dispersion value for the retardation layers corresponding to the first, second, and fourth retardation films. However, Oh teaches a useful short wavelength dispersion for individual layers is 0.8181 (Oh, [0033], [0034]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the 
Regarding claims 11 and 12, Furuki additionally teaches that either of the C-plates may have thickness direction retardations at 550 nm of from 30 to 50 nm ([0070]). Furuki fails to specifically teach the Nz value for the C-plate. However, Joubert teaches that for a positive C-plate, Nz is normally a negative number from negative infinity to positive ½ and that such a value provides good compensation of the dark state of a device so as to improve the contrast ratio and helps to decrease color shift in the device ([0076], [0062]). It therefore would have been obvious to have adjusted the Nz value to less than 0, including to less than -4, in order to improve the contrast ratio and decrease color shift in the device (Joubert, [0076], [0062]).
Regarding claim 13, Furuki additionally teaches that a retardation layer reading on the presently claimed fourth retardation layer may have an in-plane retardation of from 105 to 145 at 550 nm, thus reading on the presently claimed range ([0114]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782